    Case4:18-cv-00109-WTM-JEG Document 17-1 Filed 12/18/18 Page 1 of 1


                    IN THE UNITED STATES DISTRICT COURT U.S.                 V. iCT CC'UFi i
                   FOR THE SOUTHERN DISTRICT OF GEORGIA                 SS.V. SUIAH D!V.
                               SAVANNAH DIVISION                   '^'3nFC20 ?V
BIRON GARVIN,
                                                                  uLEitiv—
                                                                        SO.DiST.
      Plaintiff,

      V.                                         Case No.' 4G8-cvl09"WTM-JEG


CORPORAL SYKES and SERGEANT
FOWLER,

      Defendants.


                   ORDER ON DEFENDANTS'MOTION TO DEPOSE
                        A CONFINED PERSON IN PRISON

      Before the Court is Defendants Brad Sykes and Captain Ray Fowler's Motion

to Depose a Confined Person in Prison, specifically the Plaintiff in this action. As

good cause exists, Defendants' Motion is hereby GRANTED.

      IT IS THEREFORE ORDERED that Coffee Correctional Facility shall make

the Plaintiff available for deposition in this civil action in the manner in which

other depositions are generally held at such facility.

      SO ORDERED this _2^/^y of December, 2018.


                                             ES E. GRAHAM, Magistrate Judge
                                           ited States District Court
                                        Southern District of Georgia
